Citation Nr: 0709698	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-26 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for hearing loss. 

2.  Entitlement to service connection for a bilateral hearing 
loss

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York which continued the denial of the 
previously denied claim of service connection for hearing 
loss.  The RO also denied service connection for tinnitus.

In July 2006, the veteran presented personal testimony during 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The reopened issue of service connection for hearing loss and 
the issue of service connection for hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  In a decision dated February 1974, the RO denied service 
connection for hearing loss.  He was properly notified and 
did not file an appeal, and that decision became final.

3.  Evidence received since the February 1974 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and raises a reasonable possibility of 
substantiating the claim.

CONCLUSION OF LAW

The February 1974 rating action is final; however, new and 
material evidence has been submitted and the claim of 
entitlement to service connection for hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Because the claim to reopen the issue of service connection 
for hearing loss is being granted in full, the notification 
and duty to assist provisions of the VCAA are deemed to have 
been fully satisfied with respect to this issue.

In February 1974, the RO denied the claim of service 
connection for hearing loss.  The RO found that the veteran's 
claimed hearing loss claim was not supported by evidence that 
established that he had a currently diagnosed condition that 
was related to his active duty service.  The veteran did not 
file a notice of disagreement concerning this action, and it 
became final.  As such, the February 1974 rating action is 
the last, prior final decision.  

In August 2004, the veteran requested that his claim for 
service connection for hearing loss be reopened.  The RO in 
its January 2005 rating action continued the denial of the 
previously denied claim.  The veteran timely perfected his 
appeal of the January 2005 RO decision.  

Law and Regulations

In the first instance, the Board must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2005).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the 'presumption of credibility' doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the RO decision dated in May 2001.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Factual Background and Analysis

Evidence of record at the time of the February 1974 RO 
decision included the veteran's service medical records.  The 
veteran's enlistment physical examination in January 1960 
revealed no ear abnormalities and 15/15 on whispered voice 
testing.  His separation physical examination in November 
1962 showed no ear abnormalities and essentially normal 
hearing.  

During his November 1962 separation physical examination, the 
authorized audiological evaluation in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
--
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
--
30 (35)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses. Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI). In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

On the basis of the service medical records, the claim was 
denied in February 1974.  The decision was not appealed by 
the veteran and is final.

The evidence received since that decision includes: VA 
treatment records from 2004 and 2006, a July 2006 private 
medical opinion dated July 2006, and the veteran's July 2006 
hearing testimony.  

The Board notes that the first medical evidence of record for 
any complaints of hearing loss arises in the veteran's VA 
medical records.  In January 2004, the veteran was referred 
for audiological consultation for complaints of gradual 
hearing difficulty and occasional binaural tinnitus symptoms 
for a 5-year period.  He noted a positive history for 
military noise exposure.  The diagnosis was mild sloping to 
severe bilateral sensorineural hearing loss.  He was fitted 
with hearing aids. 

In a July 2006 letter from the veteran's VA audiologist, it 
was noted that his mild to moderate sloping to severe 
sensorineural hearing loss was consistent with his history of 
in-service small arms and artillery fire noise exposure.  

In a July 2006 letter from the veteran's private medical 
doctor, he opined that the veteran's hearing loss could be 
related to noise exposure artillery gunfire from his past 
military training.  

During his November 2006 hearing before the undersigned, the 
veteran reported having hearing problems during his active 
duty service.  He reported being assigned to the 2nd Armored 
Division that involved training on self-mobile howitzers and 
field duty.  He tested artillery without the benefit of ear 
protection and testified that his hearing had grown 
progressively worse since that time.  He reported that he was 
first given hearing aids in 1973 and noted continued use of 
hearing aids.  The veteran testified that he was exposed to 
tack hammering noise from his work as a residential flooring 
installer.  He reported no noise exposure from his work as 
flooring salesman or from his racquetball activities.  The 
veteran reported receiving Social Security Administration 
(SSA) disability benefits for an orthopedic disability of the 
knees which prevented him from installing carpets.  
Since the February 1974 RO decision, the Board notes that the 
etiology opinions offered by the veteran's private doctor and 
VA audiologist in July 2006 are significant in that they 
present positive evidence that the veteran's current 
complaints of hearing loss could be related to the veteran's 
military service.  

Specifically, the VA audiologist opined that the veteran's 
mild to moderate sloping to severe sensorineural hearing loss 
is consistent with his history of military noise exposure 
from small arms and artillery fire.  This medical report is 
not cumulative and redundant of previously considered 
records, and relates to an unestablished fact necessary to 
substantiate the claim; it raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for degenerative arthritis in multiple joints.  

Accordingly, a basis to reopen the claim of service 
connection for this claim has been presented.  The claim is 
therefore reopened for a de novo review on the merits.


ORDER

New and material has been received to reopen the claim for 
service connection for hearing loss; to this limited extent, 
the appeal is granted.


REMAND

At the outset of this discussion, the Board notes that in 
February 2006, the RO provided the veteran with a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the information 
or evidence needed to establish a disability rating and 
effective date for the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, the veteran contends that he has hearing loss 
and tinnitus as a result of active service.  

The veteran testified that he was subjected to mortar and 
artillery fire without the use of hearing protection during 
active duty service.  He noticed a gradual loss of hearing 
and onset of bilateral tinnitus since service that was not 
documented in his service medical records.  

In a July 2006 letter from the veteran's medical doctor, a 
positive nexus opinion was provided which linked the his 
hearing loss and tinnitus to military service.  However, this 
opinion was based upon the veteran's narrative history and 
there are no clinical records that reflect treatment.  In 
this regard, the RO should attempt to obtain the veteran's 
private medical records.  The RO should also schedule the 
veteran for a VA examination as to the etiology of his 
claimed hearing loss and tinnitus. 

Further, in July 2006, the veteran testified to ongoing VA 
medical treatment for his claimed hearing loss and tinnitus 
through the Hudson Valley VA Health Care System.  The claims 
file contains VA medical evidence dated as recently as 2004, 
as well as a June 2006 letter from his treating audiologist.  
Additional records, if any, are in the constructive 
possession of VA and must therefore be located and associated 
with the veteran's claims file.

Based upon the foregoing, the Board finds additional 
development is required to include obtaining outstanding 
treatment records, as well as, a medical opinion as to 
etiology of the veteran's claimed hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and request that he identify the names, 
addresses, and dates of treatment of 
all medical care providers, VA or non-
VA, which have treated him for his 
hearing loss and tinnitus since 
discharge from service.  After the 
veteran has signed the appropriate 
releases, those materials not currently 
of record should be obtained and 
associated with the claims folder.  Of 
particular interest are the records 
from the private medical doctor who 
supplied a nexus opinion letter in July 
2006.  In addition, RO should obtain 
the veteran's VA outpatient medical 
records from the Castle Point Campus VA 
Medical Center from 2004 to the 
present.  All attempts to procure these 
records should be documented in the 
file.  If the RO cannot obtain these 
records, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order that they are 
provided the opportunity to obtain and 
submit the records for VA review. 

2.   Thereafter, the veteran's claims 
file should be referred to a VA 
audiology specialist.   The examiner 
should note a review of the claims 
folder in the report, to include a 
review of the service medical records 
and post-service medical records, 
specifically the July 2006 opinion 
expressed by the veteran's VA 
audiologist.  The veteran's post-
service occupational and recreational 
history regarding noise exposure should 
be obtained.  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  The examiner should offer an 
opinion as to the likely etiology of 
any claimed hearing loss and/or 
tinnitus.  The examiner should then 
offer an opinion as to whether it is at 
least as likely as not that each 
finding of current hearing loss and/or 
tinnitus is related to his active duty 
service.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for hearing loss and tinnitus.  
If the benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


